Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Drawing Objection:
The applicant’s arguments, filed on 6/27/2022, with respect to the Drawing Objection have been fully considered, but found not persuasive because of the fact that, in the arguments, the applicant had to provide a newly illustrative Fig. 2a, with arrows illustrating the current paths, that is different from the originally filed Fig. 2a.  Thus, a drawing with electrically parallel current paths is required.

    PNG
    media_image1.png
    340
    1032
    media_image1.png
    Greyscale


Thus, the Applicant is strongly advised to replace the originally filed Fig. 2a with the Replacement Drawing of Fig. 2a that having arrows, as shown in the argument.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections under 35 USC §112(b) and 35 USC §103:
Applicant’s arguments, see Applicant’s Remark, filed on 6/27/2022, with respect to the rejections under 35 USC §112(b) and 35 USC §103 have been fully considered and are persuasive.  Thus, the rejections under 35 USC §112(b) and 35 USC §103 have been withdrawn. 

Allowable Subject Matter
	Claims 16-31 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a stator of an electric machine with an arrangement for temperature detection, comprising: connection conductors [7], at least one of the connection conductors having two parallel current paths [71, 72]; a stator winding [4] having a plurality of coils [5] that are connected to one another by the connection conductors [7]; and a temperature sensor [10] is arranged the at one of the connection conductors [7] and is in thermal contact with the one of the connection conductors for detecting a temperature, wherein the temperature sensor is arranged at one of the two parallel current paths [71, 72].
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 

Comparing to the prior-art of the record, the most relevant prior art are JP 2016129446 and US 2016/0146860.
JP 2016129446 discloses a stator having connection conductors 28a-28d and a temperature sensor 34 is arranged in contact with of the connection conductors; however, the prior art connection conductor is not configured to have two parallel current paths, wherein the temperature sensor is arranged at one of the two parallel current paths, as claimed. 
The Examiner concurs with the Applicant’s Remark, page 12, that in the prior art ref, the stator’s coils having a star-connection configuration; thus, none of the connection conductors 28a-28d having two parallel electrical current paths, as claimed.
US 2016/0146860 discloses busbars, as connection conductors, are bodily arranged in parallel, for conducting respective supplied current paths, not a connection conductor having two parallel current paths therein.
In conclusion, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834